UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-51889 COMMUNITY PARTNERS BANCORP (Exact Name of Registrant as Specified in Its Charter) New Jersey 20-3700861 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1250 Highway 35 South, Middletown, New Jersey (Address of Principal Executive Offices) (Zip Code) (732) 706-9009 (Registrant’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of August 4, 2011, there were 7,694,857 shares of the registrant’s common stock, no par value, outstanding. COMMUNITY PARTNERS BANCORP FORM 10-Q INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Consolidated Balance Sheets (unaudited) at June 30, 2011 and December 31, 2010 3 Consolidated Statements of Operations (unaudited) for the three months and six months ended June 30, 2011 and 2010 4 Consolidated Statements of Shareholders’ Equity (unaudited) for the six months ended June 30, 2011 and 2010 5 Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2011 and 2010 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 52 Item 4. Controls and Procedures 52 PART II. OTHER INFORMATION Item 6. Exhibits 53 SIGNATURES 54 PART I.FINANCIAL INFORMATION Item 1. Financial Statements COMMUNITY PARTNERS BANCORP CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share data) June 30, December 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits in bank Federal funds sold - Cash and cash equivalents Securities available-for-sale Securities held-to-maturity (fair value of $10,193 and $10,643 at June 30, 2011 and December 31, 2010, respectively) Restricted stock at cost Loans Allowance for loan losses ) ) Net loans Other real estate owned Bank-owned life insurance Premises and equipment, net Accrued interest receivable Goodwill Other intangible assets, net of accumulated amortization of $1,580 and $1,474 at June 30, 2011 and December 31, 2010, respectively Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Securities sold under agreements to repurchase Accrued interest payable 93 Long-term debt Other liabilities Total Liabilities SHAREHOLDERS' EQUITY Preferred stock, no par value; 6,500,000 shares authorized; $1,000 liquidation preference per share, 9,000 shares issued and outstanding at June 30, 2011 and at December 31, 2010 Common stock, no par value; 25,000,000 shares authorized; 7,663,826 and 7,620,929 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively Retained earnings Accumulated other comprehensive income Total Shareholders' Equity TOTAL LIABILITIES and SHAREHOLDERS’ EQUITY $ $ See notes to the unaudited consolidated financial statements. 3 COMMUNITY PARTNERS BANCORP CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three and Six Months Ended June 30, 2011 and 2010 (in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, INTEREST INCOME: Loans, including fees $ Securities: Taxable Tax-exempt 91 94 Federal funds sold and interest bearing deposits 27 37 46 54 Total Interest Income INTEREST EXPENSE: Deposits Securities sold under agreements to repurchase 32 42 63 95 Borrowings 76 Total Interest Expense Net Interest Income PROVISION FOR LOAN LOSSES Net Interest Income after Provision for Loan Losses NON-INTEREST INCOME: Service fees on deposit accounts Other loan fees Earnings from investment in life insurance 93 87 Net gain on sale of SBA loans 81 - 81 - Net gain on sale of OREO properties 2 48 Other income Total Non-Interest Income NON-INTEREST EXPENSES: Salaries and employee benefits Occupancy and equipment Professional Insurance FDIC insurance and assessments Advertising 60 75 Data processing Outside services fees Amortization of identifiable intangibles 48 57 Loan workout and OREO expenses 73 Other operating Total Non-Interest Expenses Income before Income Taxes INCOME TAX EXPENSE Net Income Preferred stock dividend and discount accretion ) Net income available to common shareholders $ EARNINGSPER COMMON SHARE: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted See notes to the unaudited consolidated financial statements. 4 COMMUNITY PARTNERS BANCORP CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited) For the Six Months Ended June 30, 2011 and 2010 (dollar amounts in thousands) Common Stock Retained Accumulated Preferred Stock Outstanding shares Amount Earnings (Accumulated Deficit) Other Comprehensive Income Total Shareholders’ Equity Balance, January 1, 2011 $ Comprehensive income: Net income - Change in net unrealized gain on securities available for sale, net of reclassification adjustment and tax - Total comprehensive income - $ Preferred stock discount accretion 61 - - ) - - Dividends on preferred stock - - - ) - ) Options exercised - - - Tax-benefit-exercised non-qualified stock options - - 13 - - 13 Employee stock purchase program - 4 - - 4 Stock option compensation expense - - 76 - - 76 Balance, June 30, 2011 $ Balance January 1, 2010 $ $ $ ) $ $ Comprehensive income: Net income - Change in net unrealized gain on securities available for sale, net of reclassification adjustment and tax - Total comprehensive income $ Preferred stock discount accretion 60 - - ) - - Dividends on preferred stock - - - ) - ) Options exercised - 41 - - 41 Stock option compensation expense - - 53 - - 53 Balance, June 30, 2010 $ $ $ ) $ $ See notes to the unaudited consolidated financial statements. 5 COMMUNITY PARTNERS BANCORP CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, 2011 and 2010 Six Months Ended June 30, (in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Intangible amortization Net amortization of securities premiums and discounts 72 62 Earnings from investment in life insurance ) ) Net realized gain on sale of other real estate owned ) ) Impairment on property held for sale 75 - Impairment on other real estate owned - Stock option compensation expense 76 53 Gain from sale of SBA loans ) - (Increase) decrease in assets: Accrued interest receivable 77 Other assets ) (Decrease) increase in liabilities: Accrued interest payable 12 ) Other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchase of securities available-for-sale ) ) Purchase of securities held-to-maturity ) ) Proceeds from repayments, calls and maturities of securities available-for-sale Proceeds from repayments, calls and maturities of securities held to maturity Proceeds from sale of SBA loans - Purchase of restricted stock ) ) Purchase of bank-owned life insurance - ) Netincrease in loans ) ) Purchases of premises and equipment ) ) Construction advances on other real estate owned ) - Proceeds from sale of other real estate owned Net cash (used in) provided by investing activities Cash flows from financing activities: Net increase in deposits Net increase (decrease) in securities sold under agreements to repurchase ) Cash dividends paid on preferred stock ) ) Proceeds from employee stock purchase plan 4 - Proceeds from exercise of stock options 41 Tax benefit of options exercised 13 - Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents – beginning Cash and cash equivalents - ending $ $ Supplementary cash flow information: Interest paid $ $ Income taxes paid $ $ Supplementary schedule of non-cash activities: Other real estate acquired in settlement of loans $ $ See notes to the unaudited consolidated financial statements. 6 COMMUNITY PARTNERS BANCORP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements include the accounts of Community Partners Bancorp (the “Company” or “Community Partners”), a bank holding company, and its wholly-owned subsidiary, Two River Community Bank (“Two River” or the “Bank”), and Two River’s wholly-owned subsidiaries, TRCB Investment Corporation, TRCB Holdings One LLC, TRCB Holdings Two LLC, TRCB Holdings Three LLC, TRCB Holdings Four LLC, TRCB Holdings Five LLC, TRCB Holdings Six LLC and wholly-owned trust, Two River Community Bank Employer’s Trust. All inter-company balances and transactions have been eliminated in the consolidated financial statements. The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”), including the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for full year financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been included and are of a normal, recurring nature. Operating results for the three and six months ended June 30, 2011 are not necessarily indicative of the results that may be expected for the year ended December 31, 2011. These consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto for the year ended December31, 2010 included in the Community Partners Annual Report on Form 10-K filed with the SEC on March 31, 2011 (the “2010 Form 10-K”). For a description of the Company’s significant accounting policies, refer to Note 1 of the Notes to Consolidated Financial Statements in the 2010 Form 10-K. The Company has evaluated events and transactions occurring subsequent to the balance sheet date of June 30, 2011 for items that should potentially be recognized or disclosed in these financial statements. Certain amounts in the Consolidated Statements of Operations for the three and six months ended June 30, 2010 have been reclassified to conform to the presentation used in the Consolidated Statement of Operations for the three and six months ended June 30, 2011. These reclassifications had no effect on net income. NOTE 2 – NEW ACCOUNTING STANDARDS The Financial Accounting Standards Board (FASB) has issued Accounting Standards Update (ASU) 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements. This ASU requires some new disclosures and clarifies some existing disclosure requirements about fair value measurements as set forth in Codification Subtopic 820-10. The FASB‘s objective is to improve these disclosuresand, thus, increase transparency in financial reporting. Specifically, ASU 2010-06 amends Codification Subtopic 820-10 to now require: · A reporting entity to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers; and · In the reconciliation for fair value measurements using significant unobservable inputs, a reporting entity should present separately information about purchases, sales, issuances, and settlements. In addition, ASU 2010-06 clarifies the requirements of the following existing disclosures: · For purposes of reporting fair value measurements for each class of assets and liabilities, a reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities; and · A reporting entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. ASU 2010-06 was effective for the interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuance, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years after December 15, 2010 and for interim periods within those fiscal years. The Company has evaluated the impact of the adoption of ASU 2010-06, and has determined that it did not have any impact on our financial position or results of operations. 7 NOTE 2 – NEW ACCOUNTING STANDARDS (Continued) The FASB issued ASU 2010-28, Intangibles – Goodwill and Other (Topic 350): When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts. The amendments in this Update modify Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists. In determining whether it is more likely than not that goodwill impairment exists, an entity should consider whether there are any adverse qualitative factors indicating that impairment may exist. The qualitative factors are consistent with the existing guidance and examples in paragraph 350-20-35-30, which requires that goodwill of a reporting unit be tested for impairment between annual tests if an event occurs or circumstances change that would more likely than not reduce the fair value of a reporting unit below its carrying amount. These amendments eliminate an entity’s ability to assert that a reporting unit is not required to perform Step 2 because the carrying amount of the reporting unit is zero or negative despite the existence of qualitative factors that indicate the goodwill is more likely than not impaired. As a result, goodwill impairments may be reported sooner than under current practice. For public entities, the amendments in this Update are effective for fiscal years, and interim periods within those years, beginning after December 15, 2010. Early adoption is not permitted. For nonpublic entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. Nonpublic entities may early adopt the amendments using the effective date for public entities. Upon adoption of the amendments, an entity with reporting units that have carrying amounts that are zero or negative is required to assess whether it is more likely than not that the reporting units’ goodwill is impaired. If the entity determines that it is more likely than not that the goodwill of one or more of its reporting units is impaired, the entity should perform Step 2 of the goodwill impairment test for those reporting unit(s). Any resulting goodwill impairment should be recorded as a cumulative-effect adjustment to beginning retained earnings in the period of adoption. Any goodwill impairments occurring after the initial adoption of the amendments should be included in earnings as required by Section 350-20-35. The implementation of ASU 2010-28 did not have a material impact on our financial position or results of operation. ASU No 2011-01, Receivables (Topic 310) – Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No 2010-20, was issued in January 2011 and postpones the effective date of the disclosures about troubled debt restructurings.The new effective date for disclosures about troubled debt restructurings will be aligned with the finalization of the effective date of the exposure drafts Clarifications to Accounting for Troubled Debt Restructurings by Creditors, which was finalized as ASU 2011-02. ASU 2011-02; The FASB has issued this Update to clarify the accounting principles applied to loan modifications, as defined by FASB ASC Subtopic 310-40, Receivables – Troubled Debt Restructurings by Creditors. The Update clarifies guidance on a creditor’s evaluation of whether or not a concession has been granted, with an emphasis on evaluating all aspects of the modification rather than a focus on specific criteria, such as the effective interest rate test, to determine a concession. The Update goes on to provide guidance on specific types of modifications such as changes in the interest rate of the borrowing, and insignificant delays in payments, as well as guidance on the creditor’s evaluation of whether or not a debtor is experiencing financial difficulties. For public entities, the amendments in the Update are effective for the first interim or annual periods beginning on or after June 15, 2011, and should be applied retrospectively to the beginning of the annual period of adoption. The entity should also disclose information required by ASU 2010-20, Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses, which had previously been deferred by ASU 2011-01, Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in ASU No. 2010-20, for interim and annual periods beginning on or after June 15, 2011. Nonpublic entities are required to adopt the amendments in this ASU for annual periods ending on or after December 15, 2012. Early adoption is permitted. The implementation of ASU 2011-02 did not have a material impact on our financial position or results of operation. ASU 2011-03; The FASB has issued this ASU to clarify the accounting principles applied to repurchase agreements, as forth by FASB ASC Topic 860, Transfers and Servicing. This ASU entitled Reconsideration of Effective Control for Repurchase Agreements, amends one of three criteria used to determine whether or not a transfer of assets may be treated as a sale by the transferor. Under Topic 860, the transferor may not maintain effective control over the transferred assets in order to qualify as a sale. This ASU eliminates the criteria under which the transferor must retain collateral sufficient to repurchase or redeem the collateral on substantially agreed upon terms as a method of maintaining effective control. This ASU is effective for both public and nonpublic entities for interim and annual reporting periods beginning on or after December 31, 2011, and requires prospective application to transactions or modifications of transactions which occur on or after the effective date. Early adoption is not permitted. The Company is still evaluating the impact the new pronouncement may have on its consolidated financial statements. 8 NOTE 2 – NEW ACCOUNTING STANDARDS (Continued) ASU 2011-04; This ASU amends FASB ASC Topic 820, Fair Value Measurements,to bring U.S. GAAP for fair value measurements in line with International Accounting Standards. The ASU clarifies existing guidance for items such as: the application of the highest and best use concept to non-financial assets and liabilities; the application of fair value measurement to financial instruments classified in a reporting entity’s stockholder’s equity; and disclosure requirements regarding quantitative information about unobservable inputs used in the fair value measurements of level 3 assets. The ASU also creates an exception to Topic 820 for entities which carry financial instruments within a portfolio or group, under which the entity is now permitted to base the price used for fair valuation upon a price that would be received to sell the net asset position or transfer a net liability position in an orderly transaction. The ASU also allows for the application of premiums and discounts in a fair value measurement if the financial instrument is categorized in level 2 or 3 of the fair value hierarchy. Lastly, the ASU contains new disclosure requirements regarding fair value amounts categorized as level 3 in the fair value hierarchy such as: disclosure of the valuation process used; effects of and relationships between unobservable inputs; usage of nonfinancial assets for purposes other than their highest and best use when that is the basis of the disclosed fair value; and categorization by level of items disclosed at fair value, but not measured at fair value for financial statement purposes. For public entities, this ASU is effective for interim and annual periods beginning after December 15, 2011. For nonpublic entities, the ASU is effective for annual periods beginning after December 15, 2011. Early adoption is not permitted. The Company is still evaluating the impact the new pronouncement may have on its consolidated financial statements. ASU 2011-05 The provisions of this ASU amend FASB ASC Topic 220, Comprehensive Income,to facilitate the continued alignment of U.S. GAAP with International Accounting Standards. The ASU prohibits the presentation of the components of comprehensive income in the statement of stockholder’s equity. Reporting entities are allowed to present either: a statement of comprehensive income, which reports both net income and other comprehensive income; or separate, but consecutive, statements of net income and other comprehensive income. Under previous GAAP, all 3 presentations were acceptable. Regardless of the presentation selected, the Reporting Entity is required to present all reclassifications between other comprehensive and net income on the face of the new statement or statements. The provisions of this ASU are effective for fiscal years and interim periods beginning after December 31, 2011 for public entities. For nonpublic entities, the provisions are effective for fiscal years ending after December 31, 2012, and for interim and annual periods thereafter. As the two remaining options for presentation existed prior to the issuance of this ASU, early adoption is permitted. The Company is still evaluating the impact the new pronouncement may have on its consolidated financial statements. NOTE 3 – GOODWILL The Company’s goodwill was recognized in connection with the acquisition of The Town Bank (“Town Bank”) in April 2006. GAAP requires that goodwill be tested for impairment annually or more frequently if impairment indicators arise utilizing a two-step methodology. Step one requires the Company to determine the fair value of the reporting unit and compare it to the carrying value, including goodwill, of such reporting unit. The reporting unit was determined to be our community banking operations, which is our only operating segment. If the fair value of the reporting unit exceeds the carrying value, goodwill is not impaired. If the carrying value exceeds fair value, there is an indication of impairment and the second step is performed to determine the amount of impairment, if any. The second step compares the fair value of the reporting unit to the aggregate fair values of its individual assets, liabilities and identified intangibles. The Company performed its step one annual goodwill impairment analysis as of September 30, 2010 and based on the results there was no impairment on the current goodwill balance of $18.1 million. 9 NOTE 4 – EARNINGS PER COMMON SHARE Basic earnings per common share is calculated by dividing net income available to common shareholders by the weighted average number of shares of common stock outstanding during the period.Diluted earnings per common share reflects additional shares of common stock that would have been outstanding if dilutive potential shares of common stock had been issued relating to outstanding stock options and warrants.Potential shares of common stock issuable upon the exercise of stock options and warrants are determined using the treasury stock method.All share and per share data have been retroactively adjusted to reflect the 5% stock dividend declared on August 23, 2010 and paid October 22, 2010 to shareholders of record as of September 24, 2010. The following table sets forth the computations of basic and diluted earnings per common share: Three Months Ended June 30, Six Months Ended June 30, (dollars in thousands, except per share data) Net income $ Preferred stock dividend and discount accretion ) Net income applicable to common shareholders $ Weighted average common shares outstanding Effect of dilutive securities, stock options and warrants Weighted average common shares outstanding used to calculate diluted earnings per share Basic earnings per common share $ Diluted earnings per common share $ Dilutive securities in the table above exclude common stock options and warrants with exercise prices that exceed the average market price of the Company’s common stock during the periods presented.Inclusion of these common stock options and warrants would be anti-dilutive to the diluted earnings per common share calculation. Stock options and warrants that had no intrinsic value because their effect would be anti-dilutive and therefore would not be included in the diluted earnings per common share calculation were 330,907 for the three-month and six-month periods ended June 30, 2011, and 709,973 and 754,399 for the three-month and six-month period ended June 30, 2010, respectively. 10 NOTE 5 – SECURITIES The amortized cost, gross unrealized gains and losses, and fair values of the Company’s securities are summarized as follows: Gross Gross Unrealized Losses (in thousands) Amortized Cost Unrealized Gains Noncredit OTTI Other Fair Value June 30, 2011: Securities available for sale: U.S. Government agency securities $ $ 3 $ - $ - $ Municipal securities 26 - - U.S. Government-sponsored enterprises (“GSE”) – Residential mortgage-backed securities - - Collateralized residential mortgage obligations - - Corporate debt securities, primarily financial institutions 11 ) Community Reinvestment Act (“CRA”) mutual fund 20 - - $ $ $ ) $ ) $ Securities held to maturity: Municipal securities $ $ $ - $ (1 ) $ Corporate debt securities, primarily financial institutions - - ) $ $ $ - $ ) $ 11 NOTE 5 – SECURITIES (Continued) Gross Gross Unrealized Losses (in thousands) Amortized Cost Unrealized Gains Noncredit OTTI Other Fair Value December 31, 2010: Securities available for sale: U.S. Government agency securities $ $ 25 $ - $ ) $ Municipal securities 22 - ) GSE – Residential mortgage-backed securities - ) Collateralized residential mortgage obligations 75 - ) Corporate debt securities, primarily financial institutions 15 ) CRA mutual fund - - (2 ) $ $ $ ) $ ) $ Securities held to maturity: Municipal securities $ $ $ - $ (6 ) $ Corporate debt securities, primarily financial institutions 1 - ) $ $ $ - $ ) $ The amortized cost and fair value of the Company’s debt securities at June 30, 2011, by contractual maturity, are shown below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Available for Sale Held to Maturity Amortized Cost Fair Value Amortized Cost Fair Value (in thousands) Due in one year or less $ $ $
